           Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 1 of 36




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 CHELSEA TURNER,
      Plaintiff,

           v.
                                                            No. 3:20-cv-1045 (VAB)
 CONNECTICUT LOTTERY CORPORATION
 AND GREGORY SMITH,
      Defendant.


                    RULING AND ORDER ON MOTION TO DISMISS

       Chelsea Turner (“Plaintiff”) has sued Gregory Smith and the Connecticut Lottery

Corporation (“Defendants”) under Connecticut common law, § 31-51q of the Connecticut

General Statutes, and 42 U.S.C. § 1983 for allegedly improper discipline during her employment

at the Connecticut Lottery Corporation, which allegedly led to her resignation, in violation of her

constitutional rights as guaranteed under the First Amendment to the U.S. Constitution and

parallel provisions of the state constitution. See Second Am. Compl., ECF No. 1-1 (July 23,

2020) (“Second Am. Compl.”). Defendants have moved to dismiss the suit against Mr. Smith

individually and against all Defendants for failure to state a claim upon which relief can be

granted.

       For the following reasons, Defendants’ motion to dismiss Ms. Turner’s claim under § 31-

51q of the Connecticut General Statutes is DENIED as to the Lottery but GRANTED as to Mr.

Smith individually (Count One). Defendants’ motion to dismiss further is DENIED as to Ms.

Turner’s claims of defamation (Count Six) and violation of First Amendment rights under 42

U.S.C. § 1983 (Count Seven) for all Defendants.

       Defendants’ motion to dismiss Ms. Turner’s common law claims of constructive

discharge (Count Two), tortious interference with contract (Count Three), negligent infliction of

                                                 1
         Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 2 of 36




emotional distress (Count Four), and intentional infliction of emotional distress (Count Five) is

GRANTED as to all Defendants.

   I.      FACTUAL AND PROCEDURAL BACKGROUND

           A. Factual Background

        Ms. Turner allegedly worked for the Connecticut Lottery Corporation (the “Lottery”), “a

quasi-public state agency created by Connecticut Statute” in Rocky Hill, Connecticut, which

“operat[es] and manag[es] a lottery and similar games.” Second Am. Compl. ¶¶ 1–2, 4. During

her employment at the Lottery, she allegedly held several positions, including, most recently, the

position of Vice President. Id. ¶¶ 1, 4.

        Defendant Gregory Smith allegedly has been employed by the Lottery since

approximately July 2018 and currently serves as its President and Chief Executive Officer

(“CEO”). Id. ¶ 2.

        In or about 2013 or 2014, Ms. Turner held a different position at the Lottery as the

“Director of Governmental, Regulatory and Operational Affairs.” Id. ¶ 4. Allegedly, while

serving in this capacity, Ms. Turner “became concerned about the conduct of Frank Farricker,

who was then the Chairman of the Lottery Board of Directors.” Id. Her reasons for concern

included that Mr. Farricker allegedly directed Ms. Turner “to cease governmental relations

activity in favor of legislation intended to authorize a new Lottery product”; “pressured” the

agency’s former President “to enter into a sponsorship agreement with [a casino] on terms that

Ms. Turner believed to be unfavorable to the Lottery”; and “sought to have the Lottery meet with

a businessman” associated with a company with which a “personal friend” of Mr. Farricker’s

was associated. Id. ¶ 5.




                                                 2
         Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 3 of 36




       Sometime in 2014, Ms. Turner allegedly “consulted a friend who works for the Federal

Bureau of Investigation (the ‘FBI’)[] to seek guidance about whether and how she should pursue

her discomfort about Mr. Farricker’s conduct,” which allegedly made her uncomfortable. Id. ¶¶

5–6. Ms. Turner’s friend “referred her to FBI agents”, with whom she met, allegedly “one or two

times, to the best of her recollection[.]” Id. ¶ 7. Ms. Turner alleges that “[she] does not recall

exactly which actions by Mr. Farricker were the subject of her discussions with the FBI.” Id. ¶ 6.

       Allegedly, the agents with whom Ms. Turner met “caused the FBI to conduct an

investigation of Mr. Farricker’s conduct[.]” Id. ¶ 7.

       Several years later, on July 9 and 10, 2019, “Ms. Turner [allegedly] was compelled to

testify at a hearing conducted by the Connecticut Commission on Human Rights and

Opportunities (‘CHRO’) regarding a complaint brought by a former Lottery employee[.]” Id. ¶ 8.

At the hearing, she allegedly “was compelled to describe concerns she had with Mr. Farricker’s

conduct” and reveal her “consult[ation with] the FBI” about those concerns. Id. ¶ 9.

       On July 12, 2019, Mr. Smith allegedly “told Ms. Turner by letter . . . that she was placed

on administrative leave effective July 15, 2019.” Id. ¶ 14. The authority allegedly cited for

imposing the administrative leave was Connecticut Agencies Regulations § 5-240-5a(f), see id.,

which states:

                An appointing authority may place an employee on leave of absence
                with pay for up to fifteen (15) days to permit investigation of alleged
                serious misconduct which could constitute just cause for dismissal
                under C.G.S. Section 5-240-1a (c). Such leave shall only be utilized
                if the employee's presence at work could be harmful to the public,
                the welfare, health or safety of patients, inmates or state employees
                or state property. Following a decision to place the employee on
                such leave, the appointing authority shall provide written notice to
                the employee stating the reasons for the leave, the effective date of
                the leave and the duration of the leave which shall not exceed fifteen
                (15) days.



                                                  3
         Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 4 of 36




Conn. Agencies Regs. § 5-240-5a(f) (2019). Allegedly, the letter did not include any statement of

the reasons for the leave. Second Am. Compl. ¶ 16. In addition, Mr. Smith allegedly “never

explained to Ms. Turner, in writing or otherwise, the reason why she was suspended” or “how

her presence at work could be harmful to the public, the welfare, health or safety of patients,

inmates or state employees or state property[,]” as required by Connecticut Agencies Regulations

§ 5-240-5a(f). See id. ¶¶ 16–17 (internal quotation marks and citation omitted).

        Shortly after the suspension was imposed, Mr. Smith allegedly “instructed [Ms. Turner]

to return to the Lottery headquarters to turn in her key[.]” Id. ¶ 28. When she did so, “Lottery

security officers met her in the headquarters parking lot to take her key and give her a box of her

personal possessions, [. . .] when Lottery personnel were leaving work . . . .” Id.

        On July 19, 2019, several days after Ms. Turner was placed on administrative leave, the

Hartford Courant allegedly “published a story asserting that the Lottery had released Mr. Smith’s

July 12, 2019[] letter[.]” Id. ¶ 30.

        Approximately a month later, on August 14, 2019, Mr. Smith allegedly was called to

testify at a CHRO hearing. Id. ¶ 19. He allegedly stated under oath that he “did not tell the

board” of the Lottery the reasons for which Ms. Turner was suspended, but that those reasons

were “known to [him][.]” Id.

        On September 5, 2019, the Lottery, with Mr. Smith’s alleged authorization, allegedly

“retained the law firm Halloran and Sage (‘Halloran’) . . . to investigate the statements made by

Ms. Turner at the July 9, 2019[] CHRO hearing.” Id. at 9, 10 ¶¶ 33, 41. The Report allegedly

produced from the investigation allegedly “falsely cast Ms. Turner in a negative light[,]” and the

Lottery allegedly made the report “publicly available [on its] web site and provid[ed] copies to

Lottery employees.” Id. at 9 ¶¶ 39–40. The Hartford Courant allegedly published an article



                                                  4
           Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 5 of 36




regarding the contents of the report, which “included [] remarks by Mr. Farricker against Ms.

Turner.” Id. at 9–10 ¶ 40.

          On October 15, 2019, Mr. Smith allegedly wrote to Ms. Turner to inform her that “the

administrative leave condition [was] no longer in place,” and that her continued absence from

work at the Lottery was, as of that date, “based solely on” medical leave she had been taking

contemporaneously with the suspension. Id. ¶ 21.

          Ms. Turner thereafter left the Lottery and allegedly began a new job in Massachusetts

with “significantly less” compensation, which allegedly “will cause her to incur significant

housing, travel and other expenses[.]” Id. at 11 ¶¶ 46–47. Ms. Turner further alleges that she has

suffered “anxiety”, “depression”, “stress”, “mental distress”, “public[] humiliat[ion]”, and

“damage[] [to] her professional reputation” as a result of the improper discipline she faced. Id. ¶¶

23, 27.

             B. Procedural Background

          On January 13, 2020, Ms. Turner filed a Complaint in Connecticut Superior Court,

Judicial District of Hartford, alleging five counts against Defendants. Chelsea Turner v. Conn.

Lottery Corp. & Gregory Smith, No. HHD-CV20-6123865S (Conn. Super. Ct. Jan. 13, 2020);

see also Notice of Removal at 3–15, ECF No. 1-1 (July 23, 2020).

          On March 13, 2020, Plaintiff filed her First Amended Complaint. See Statement

Regarding Standing Order in Removed Cases, ECF No. 6 (July 23, 2020); see also Notice of

Removal at 16–30, ECF No. 1-1 (July 23, 2020).

          On July 2, 2020, Plaintiff filed a request for leave to again amend the Complaint, and

Defendants did not object to this Request within fifteen (15) days; therefore, the amendment was

deemed to have been filed by consent under Connecticut Practice Book § 10-60. Statement



                                                  5
         Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 6 of 36




Regarding Standing Order in Removed Cases, ECF No. 6 (July 23, 2020); see also Notice of

Removal, ECF No. 1-1 (July 23, 2020). Ms. Turner accordingly filed her Second Amended

Complaint. Notice of Removal at 31–49, ECF No. 1-1 (July 23, 2020) (“Second Am. Compl.”).

       On July 23, 2020, Defendants removed the action to federal court based on Plaintiff’s

Second Amended Complaint. See Notice of Removal, ECF No. 1 (July 23, 2020).

       On September 8, 2020, Defendants filed a motion to dismiss the Second Amended

Complaint. Mot. to Dismiss Pl.’s Second Am. and Revised Compl., ECF No. 18 (Sept. 8, 2020);

Mem. in Support of Defs.’ Mot. to Dismiss, ECF No. 18-1 (Sept. 8, 2020) (“Mot. to Dismiss”).

       On October 20, 2020, Plaintiff filed a memorandum in opposition to Defendants’ motion

to dismiss. Mem. in Opp’n to Mot. to Dismiss, ECF No. 26 (Oct. 20, 2020) (“Opp’n”).

       On November 10, 2020, following a series of discovery disputes, the Court held a

discovery conference with the parties. Min. Entry, ECF No. 33 (Nov. 10, 2020).

       On November 17, 2020, Defendants filed a reply in further support of their motion to

dismiss. Reply in Further Support of Defs.’ Mot. to Dismiss, ECF No. 35 (Nov. 17, 2020)

(“Reply”).

       On November 25, 2020, Ms. Turner filed a motion for leave to file a sur-reply to

Defendants’ reply to her objection to the Defendants’ motion to dismiss, see Pl.’s Mot. for

Permission to File Sur-Reply, ECF No. 36 (Nov. 25, 2020), which the Court granted, see Order

Granting Mot. for Leave to File Sur-Reply, ECF No. 37 (Nov. 29, 2020). Ms. Turner filed her

sur-reply on December 4, 2020. Pl.’s Sur-Reply Br. Regarding Mot. to Dismiss, ECF No. 38

(Dec. 4, 2020).

       On April 8, 2021, the Court held another discovery conference with the parties regarding

ongoing discovery disputes. Min. Entry, ECF No. 49 (Apr. 8, 2021).



                                                6
           Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 7 of 36




          On June 29, 2021, Ms. Turner filed a motion to stay proceedings until August 9, 2021.

Mot. to Stay Until August 9, 2021, ECF No. 54 (June 29, 2021). The Court granted that motion,

and proceedings were stayed accordingly. See Order Granting Mot. to Stay Proceedings until

August 9, 2021, ECF No. 55 (June 30, 2021).

          On August 13, 2021, the parties filed a joint status report requesting further adjudication

of the issues in dispute by this Court. See Joint Status Report, ECF No. 56 (Aug. 13, 2021).

    II.      STANDARD OF REVIEW

          A complaint must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Any claim that fails “to state a claim upon

which relief can be granted” will be dismissed. Fed. R. Civ. P. 12(b)(6). In reviewing a

complaint under Rule 12(b)(6), a court applies a “plausibility standard” guided by “two working

principles.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

          First, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id.; see also Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007) (“While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations . . . a plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” (internal citations omitted)). Second, “only a

complaint that states a plausible claim for relief survives a motion to dismiss.” Iqbal, 556 U.S. at

679. Thus, the complaint must contain “factual amplification . . . to render a claim plausible.”




                                                   7
            Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 8 of 36




Arista Records LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir. 2010) (quoting Turkmen v. Ashcroft,

589 F.3d 542, 546 (2d Cir. 2009)).

           When reviewing a complaint under Federal Rule of Civil Procedure 12(b)(6), a court

takes all factual allegations in the complaint as true. Iqbal, 556 U.S. at 678. A court also views

the allegations in the light most favorable to the plaintiff and draws all inferences in the

plaintiff’s favor. Cohen v. S.A.C. Trading Corp., 711 F.3d 353, 359 (2d Cir. 2013); see also York

v. Ass’n of the Bar of the City of N.Y., 286 F.3d 122, 125 (2d Cir. 2002) (“On a motion to dismiss

for failure to state a claim, we construe the complaint in the light most favorable to the plaintiff,

accepting the complaint’s allegations as true.”).

           A court considering a motion to dismiss under Rule 12(b)(6) generally limits its review

“to the facts as asserted within the four corners of the complaint, the documents attached to the

complaint as exhibits, and any documents incorporated in the complaint by reference.” McCarthy

v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir. 2007). A court may also consider

“matters of which judicial notice may be taken” and “documents either in plaintiffs’ possession

or of which plaintiffs had knowledge and relied on in bringing suit.” Brass v. Am. Film Techs.,

Inc., 987 F.2d 142, 150 (2d Cir. 1993); Patrowicz v. Transamerica HomeFirst, Inc., 359 F. Supp.

2d 140, 144 (D. Conn. 2005).

    III.      DISCUSSION

           Ms. Turner’s Second Amended Complaint alleges seven causes of action: (1) wrongful

discipline under § 31-51q of the Connecticut General Statutes 1; (2) constructive discharge; (3)



1
 In addition to her claim under 42 U.S.C. § 1983, Ms. Turner’s Section 31-51q claim requires interpretation of the
First Amendment, and, therefore, this Court has federal question jurisdiction over this case. See, e.g., Bracey v. Bd.
of Educ. of City of Bridgeport, 368 F.3d 108, 115–16 (2d Cir. 2004) (finding that the district court had jurisdiction
over a plaintiff’s claim under section 31-51q because “a federal question was implicated on the face of his well-
pleaded complaint,” as the plaintiff had “allege[d] on the face of his well-pleaded complaint that the Board [of
Education] violated his rights as established, under section 31-51q, by either the United States or the Connecticut

                                                           8
          Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 9 of 36




tortious interference with contractual relations; (4) negligent infliction of emotional distress; (5)

intentional infliction of emotional distress; (6) defamation; and (7) violation of 42 U.S.C. § 1983.

See Second Am. Compl.

        Defendants have moved to dismiss Ms. Turner’s Second Amended Complaint in its

entirety for failure to state a claim under Rule 12(b)(6), including as to Mr. Smith individually

and to the Defendants collectively. See Mot. to Dismiss; Reply.

        Defendants set forth several arguments to support a motion to dismiss individual claims

against Mr. Smith, including that: (1) Mr. Smith was not an employer and cannot be held liable

for conduct in violation of § 31-51q or a constructive discharge claim under state common law;

(2) Ms. Turner’s official capacity claims against Mr. Smith are duplicative of claims against the

Lottery and should be dismissed; (3) Mr. Smith has qualified immunity from Ms. Turner’s

individual capacity claims; (4) the § 1983 claim fails to allege personal involvement by Mr.

Smith; and (5) Mr. Smith has statutory immunity pursuant to Connecticut General Statutes § 1-

125 from Ms. Turner’s state law claims. 2 See Mot. to Dismiss; Reply.

        In addition, Defendants raise multiple arguments to support a motion to dismiss the

counts as to all Defendants, including that: (1) Ms. Turner failed to set forth the elements of a

claim under § 31-51q; (2) Ms. Turner cannot establish that her termination contravenes an

important public policy, as required by Connecticut law for a claim of constructive discharge; (3)

Ms. Turner has failed to demonstrate “extreme or outrageous” conduct or an “unreasonable risk”


Constitution[,]” and noting that “[c]ourts construing section 31-51q consistently look to federal First Amendment
law to determine whether section 31-51q gives rise to a cause of action in the cases before them”).
2
  Defendants further argue that Count Three, alleging tortious interference, is alleged against Mr. Smith only and
should therefore be dismissed because he is immune. Defendants further argue that the tortious interference with
contract claim should be dismissed because Ms. Turner cannot demonstrate that she had a contract with the Lottery,
and, even if she did, Mr. Smith was acting as an agent of the Lottery and therefore cannot be held liable for
interfering with a contract to which he was a party. See Mot. to Dismiss at 9 n.4., 13.


                                                         9
        Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 10 of 36




of harm, as required for state law claims of intentional and negligent infliction of emotional

distress, respectively; (4) Ms. Turner cannot establish that the allegedly defamatory letter

contained untrue statements; and (5) Ms. Turner fails to allege the denial of any rights secured by

federal law or the Constitution, as required for her claims under 42 U.S.C. § 1983. See Mot. to

Dismiss; Reply.

       The Court will address the motion to dismiss as to each of Ms. Turner’s seven counts,

including: (1) unlawful discipline under § 31-51q (Count One); (2) constructive discharge under

Connecticut common law (Count Two); (3) tortious interference with contractual relations

(Count Three); (4) negligent infliction of emotional distress (Count Four); (5) intentional

infliction of emotional distress (Count Five); (6) defamation (Count Six); and (7) 42 U.S.C. §

1983 (Count Seven). As to Mr. Smith’s individual defenses, including that he does not qualify as

an employer under § 31-51q and is entitled to immunity for suits brought against him in his

official and individual capacities under 42 U.S.C. § 1983, those defenses will be addressed in the

sections relating to § 31-51q and § 1983 respectively. In the final section, the Court will address

whether Mr. Smith is entitled to statutory immunity under Connecticut General Statutes § 1-125

for any remaining state law counts.

           A. Count One: Connecticut General Statutes § 31-51q

       Connecticut General Statutes § 31-51q provides that:

               Any employer . . . who subjects any employee to discipline or
               discharge on account of the exercise by such employee of rights
               guaranteed by the first amendment to the United States Constitution
               or section 3, 4 or 14 of article first of the Constitution of the state,
               provided such activity does not substantially or materially interfere
               with the employee's bona fide job performance or the working
               relationship between the employee and the employer, shall be liable
               to such employee for damages caused by such discipline or
               discharge[.]

                                                 10
        Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 11 of 36




Conn. Gen. Stat. § 31-51q. To establish liability under this statute, Ms. Turner must show

“protected activity, adverse action, a causal relationship between the activity and the adverse

action, and that the protected activity did not interfere with the central purposes of the

employment relationship.” Winik–Nystrup v. Manufacturers Life Ins. Co., 8 F. Supp. 2d 157, 159

(D. Conn. 1998); see also McClain v. Pfizer, Inc., 692 F. Supp. 2d 229, 241 (D. Conn. 2010)

(citing the same).

       Ms. Turner argues that her conversation with the FBI was protected free speech, and that

she was improperly disciplined for her exercise of that right when she was placed on

administrative leave. Second Am. Compl. at 8 ¶¶ 32–37; Opp’n at 17–20.

       Defendants argue that paid administrative leave does not, as a matter of law, constitute

adverse employment action, and that Ms. Turner has failed to plead that “her speech did not

substantially or materially interfere with her job performance or her relationship with the

Lottery[.]” Mot. to Dismiss at 14–17. As to the claim under § 31-51q against Mr. Smith

individually, Defendants further argue that he cannot be held liable because Ms. Turner does not

sufficiently allege that Mr. Smith was her employer. Id. at 6–8.

       The Court disagrees.

                1. Adverse Employment Action

       “A plaintiff sustains an adverse employment action if he or she endures a ‘materially

adverse change’ in the terms and conditions of employment.” Joseph v. Leavitt, 465 F.3d 87, 90

(2d Cir. 2006) (citing Galabya v. New York City Bd. of Educ., 202 F.3d 636, 640 (2d Cir. 2000)).

“An ‘adverse employment action’ is one which is more disruptive than a mere inconvenience or

an alteration of job responsibilities.” Id. at 90 (citing Terry v. Ashcroft, 336 F.3d 128, 138 (2d

Cir. 2003) (internal quotations and citation omitted)). In Joseph, the Second Circuit reasoned that



                                                 11
          Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 12 of 36




“administrative leave with pay during the pendency of an investigation does not, without more,

constitute an adverse employment action.” Id. at 91. That rule, however, “is not an absolute one,”

and “suspension with pay may, in some circumstances, rise to the level of an adverse

employment action.” Brown v. City of Syracuse, 673 F.3d 141, 150 (2d Cir. 2012).

                  The relevant question is . . . whether the employer has simply
                  applied reasonable disciplinary procedures to an employee or if the
                  employer has exceeded those procedures and thereby changed the
                  terms and conditions of employment. Paid suspension during an
                  investigation could thus potentially be adverse if the employer takes
                  actions beyond an employee's normal exposure to disciplinary
                  policies.

Id. (citing Joseph, 465 F.3d at 92 n.1).

         Ms. Turner has alleged that she was not placed on leave in a reasonable manner, even if

she was paid during the suspension. Connecticut Agencies Regulations § 5-240-5a(f) permits

paid administrative leave “for up to fifteen (15) days to permit investigation of alleged serious

misconduct which could constitute just cause for dismissal[.]” Conn. Agencies Regs. § 5-240-

5a(f). Ms. Turner, however, allegedly was placed on administrative leave for three months. 3

Taking these allegations as true, and viewing them in the light most favorable to the Plaintiff, the

length of the administrative leave exceeded regulatory limits and thereby goes “beyond an

employee’s normal exposure to disciplinary policies.” Brown, 673 F.3d at 150 (citing Joseph,

465 F.3d at 92 n.1).

         Further, in Joseph, the Second Circuit noted that, although paid administrative leave

generally will not constitute adverse employment action, “an exceptionally dilatory investigation



3
  Ms. Turner allegedly was placed on administrative leave effective July 15, 2019. Second Am. Compl. ¶ 14.
Allegedly, it was not until over a month later, on September 5, 2019, that the Lottery allegedly retained a law firm to
conduct an investigation. Id. at 9–10 ¶¶ 33, 41. The report allegedly resulting from that investigation, moreover,
allegedly was not published until December 12, 2019, see id. at 9 ¶ 34, and, in the meantime, Ms. Turner allegedly
remained on administrative leave until October 15, 2019. Id. at ¶ 21.


                                                          12
          Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 13 of 36




might constitute a material change in the terms and conditions of employment.” Joseph, 465 F.3d

at 92. In Joseph, the Court found that a five-month delay “did not materially alter the terms and

conditions of . . . employment[,]” which is a longer delay than the one alleged in this case. Id. at

91–93. The Second Circuit, however, in Joseph reviewed a decision on a motion for summary

judgment, not a motion to dismiss, and further reasoned that, although the delay in Joseph was

“troubling”, it was not unreasonable where the plaintiff faced “multiple [serious] allegations”

leading to felony assault charges and “refus[ed] to cooperate” with agency investigators. Id. No

such serious allegations are present here. Ms. Turner therefore plausibly has alleged that the

administrative leave was adverse. 4

         Accordingly, Defendants’ motion to dismiss on these grounds will be denied.

                  2. Substantial or Material Interference

         Defendants also challenge Ms. Turner’s claim under § 31-51q on the grounds that she

fails to plead lack of substantial interference with her working relationship with her employer.

         To state a claim under § 31-51q, “[t]he majority of the [Connecticut] Superior Court

decisions and decisions from the United States District Court for the District of Connecticut hold

that the plaintiff must plead and prove lack of substantial interference[.]” Miller v. Hous. Auth. of

City of New Haven, No. 3:13-cv-1855 (JBA), 2014 WL 2871591, at *9 (D. Conn. June 24, 2014)

(citing King v. The Connection, Inc., No. CV106015682S, 2011 WL 3211250, at *5 (Conn.

Super. Ct. June 20, 2011)). This requirement derives from the text of the statute, which only



4
  Given the allegedly extended period of administrative leave, beyond the limits of Connecticut regulations, and the
delayed investigation, the Court does not reach Plaintiff’s argument that the alleged constitutional violation—i.e., of
Ms. Turner’s free speech rights—constitutes “more” under Joseph, 465 F.3d at 90. That question was left open in
Brown, and the Court need not reach it today. See Brown, 673 F.3d at 151 (rejecting plaintiff’s “argument, which
[the court] understand[s] [as] a[n] . . . effort[] to bypass Joseph[,]” that “[plaintiff’s] suspension with pay was
unreasonable (i.e., adverse) [because] the [defendant] violated his equal protection rights[,]”where the plaintiff
“offer[ed] no proof of [the alleged equal protection violation]”).


                                                          13
        Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 14 of 36




protects employees from adverse employment action for exercise of free speech rights where

“such activity does not substantially or materially interfere with the employee’s bona fide job

performance or the working relationship between the employee and the employer . . . .” Conn.

Gen. Stat. § 31-51q.

       Defendants argue that Ms. Turner has “fail[ed] to plead that her discussions with the FBI

and her subsequent testimony regarding those discussions did not substantially interfere with her

working relationship with the Lottery[.]” Mot. to Dismiss at 17.

       The Court disagrees.

       The requirement that a plaintiff plead lack of substantial interference is not a formalistic

one, but, rather, lack of substantial interference can be inferred from specific factual allegations

in a properly pleaded complaint. See, e.g., Miller, 2014 WL 2871591 at *9 (rejecting

Defendants’ “argu[ment] that[,] because Plaintiff's comments damaged the relationship between

[the defendant-employer and plaintiff-employee], she has failed to plead noninterference” where

the complaint “alleged sufficient facts to show that her speech did not initially interfere with her

relationship with her employer”); Weinstein v. Univ. of Connecticut, No. HHDCV116027112S,

2018 WL 2222131, at *8 (Conn. Super. Ct. Apr. 25, 2018) (plaintiff's allegation that “he

expressed his determination to do his utmost to support the Dean's changes to the program

regardless of his views and to make the program as successful as possible provides the basis for

an inference of no substantial or material interference with his job” (internal quotation marks

omitted)). Ms. Turner alleges in her Second Amended Complaint that, following her discussions

with the FBI, she continued to be employed by Lottery, and, indeed, was appointed to the

position of Vice President. Second Am. Compl. ¶¶ 1, 4–7. Ms. Turner therefore has set forth




                                                 14
         Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 15 of 36




facts that, when taken as true, demonstrate that she has pled a lack of substantial interference

under § 31-51q.

        Accordingly, Defendants’ motion to dismiss Ms. Turner’s claim under § 31-51q on these

grounds will be denied.

                 3. Individual Liability as to Mr. Smith

        Defendants further argue that, even if Count One is not dismissed for failure to state a

claim, that Mr. Smith does not qualify as an “employer” under § 31-51q and, therefore, cannot be

held liable individually under this count. Mot. to Dismiss at 6–8.

        The term “employer” as used in § 31-51q is not defined in the statute. Cf. Conn. Gen.

Stat. § 31-51m(a)(2) (defining “employer” as “a person engaged in business who has employees,

including the state and any political subdivision of the state”). Connecticut courts have held that,

under § 31-51q, an “employer” is the employing entity itself, and not a supervisor or other

employee. See Nyenhuis v. Metro. Dist. Comm'n, 604 F. Supp. 2d 377, 384–85 (D. Conn. 2009)

(granting motion to dismiss § 31-51q claim against sergeant supervisor and fellow police

officer); see also Mercer v. Schriro, 337 F. Supp. 3d 109, 141 (D. Conn. 2018) (collecting cases).

Here, Ms. Turner has alleged that Mr. Smith wrote the letter that started and ended her period of

paid administrative leave. Second Am. Compl. ¶ 14; Opp’n at 5–9. While Connecticut Agency

Regulations may authorize Mr. Smith to impose this suspension and to dismiss Ms. Turner for

just cause, 5 and Mr. Smith allegedly imposed the suspension, which allegedly was improper and

unlawful, at issue in this case, this is an insufficient basis for determining that Mr. Smith is an




5
  See Conn. Agency Regs. § 5-240-5a(f) (an “appointing authority” may place employee on a leave of absence);
Conn. Agency Regs. § 5-240-5(a) (“An appointing authority may dismiss an employee for just cause.”); see also
Conn. Agency Regs. § 5-240-1a(a) (defining “appointing authority” as the “board, commission, officer,
commissioner, person or group of persons having the power to make appointments by virtue of a statute”).


                                                       15
          Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 16 of 36




employer under § 31-51q. 6 See Nyenhuis, 604 F. Supp. 2d at 384–85 (D. Conn. 2009)

(dismissing § 31-51q claim against plaintiff’s supervisor and co-employee individually);

D'Angelo v. McGoldrick, No. CV 93 0063904, 1995 WL 476843, at *6 (Conn. Super. Ct. Aug. 3,

1995), aff'd on other grounds, 239 Conn. 356 (1996) (in suit against public employee, “plaintiffs

cannot prevail on their claim against the [individual defendants][,] [as] the statute clearly

authorizes a cause of action against an employer[,] [which is][,] in this case, the State of

Connecticut. The Court has no jurisdiction over any other person or entity under the statute.”); cf.

Holub v. Babcock, No. CV 950319683, 1996 WL 409255, at *4 (Conn. Super. Ct. June 27,

1996) (denying motion to strike "as to the individual defendants on the ground that they are not

‘employers’ pursuant to General Statutes § 31-51q . . . [because the defendant] owned the

company which employed the plaintiff”).

         Accordingly, Defendants’ motion to dismiss Count One on these grounds will be denied

as to the Connecticut Lottery Corporation, but will be granted as to Mr. Smith individually.

             B. Count Two: Constructive Discharge

         “As a general matter, employment relationships in Connecticut are ‘at-will’ absent a

contract to the contrary.” Van Kruiningen v. Plan B, LLC, 485 F. Supp. 2d 92, 95 (D. Conn.



6
  Some Connecticut state courts have implied that an individual with the authority to make hiring decisions could be
held liable individually as an employer under § 31-51q, even where they are not an individual employer, see, e.g.,
Maisano v. Congregation Or Shalom, No. NHCV074027175S, 2009 WL 415696, at *3 (Conn. Super. Ct. Jan. 26,
2009) (releasing individual defendants, including president and director, from liability under § 31-51q who “merely
acquiesced to [the executive director’s] termination of the plaintiff” and who did not “actually [have] the power to
[terminate the plaintiff’s employment] themselves” in suit where executive director was not sued individually
(internal quotation marks omitted)); D'Angelo v. McGoldrick, No. CV 93 0063904, 1995 WL 476843, at *6 (Conn.
Super. Ct. Aug. 3, 1995), aff'd on other grounds, 239 Conn. 356 (1996) (dismissing individual defendant who “did
not pay the salaries or wages of the plaintiffs” or “have authority to hire or discharge them”). No court, however, has
held that this authority makes another employee of a public or quasi-public entity an employer of that public or
quasi-public entity. And the Court declines to do so here, especially where Ms. Turner has not pled specific facts
regarding Mr. Smith’s authority to terminate, suspend, and/or pay her separate from the Lottery or its Board. Cf.
Nordby v. Anesthesia Assocs. of Torrington, LLC, No. CV094008584S, 2010 WL 1495695, at *4 (Conn. Super. Ct.
Feb. 11, 2010) (dismissing claim against individual defendants where there were “no allegations that any individual
defendant . . . acted as an employer somehow separate from the [employing entity, an LLC]”).

                                                          16
        Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 17 of 36




2007) (citing Thibodeau v. Design Grp. One Architects, LLC, 260 Conn. 691, 697–98 (2002)).

Connecticut law only recognizes a common law exception to at-will employment “if the former

employee can prove a demonstrably improper reason for dismissal, a reason whose impropriety

is derived from some important violation of public policy.” Sheets v. Teddy's Frosted Foods,

Inc., 179 Conn. 471, 475 (1980); see also Lopez v. Burris Logistics Co., 952 F. Supp. 2d 396,

404 (D. Conn. 2013) (citing the same).

               In general, under Connecticut law, in order to state a claim for
               common law wrongful discharge in violation of public policy, a
               plaintiff must: (1) plead that the alleged conduct by the employer
               contravenes public policy and (2) demonstrate that the plaintiff is
               otherwise without remedy and that permitting the discharge to go
               unredressed would leave a valuable social policy to go unvindicated.

Id. at 405 (quoting Burnham v. Karl and Gelb, P.C., 252 Conn. 153, 159–60 (2000)) (internal

quotation marks omitted).

       The public policy exception, however, is “a narrow one,” Parsons v. United Tech. Corp.,

243 Conn. 66, 79 (1998), and “courts should not lightly intervene to impair the exercise of

managerial discretion or to foment unwarranted litigation,” Sheets, Inc., 179 Conn. at 477, and

“whether a challenged discharge violates public policy . . . is a question of law to be decided by

the court.” Geysen v. Securitas Sec. Servs. USA, Inc., 322 Conn. 385, 407 (2016) (quoting

Faulkner v. United Techs. Corp., 240 Conn. 576, 588 (1997)). When a court evaluates claims of

wrongful discharge in violation of public policy, it “look[s] to see whether the plaintiff has

alleged that his discharge violated any explicit statutory or constitutional provision or whether he

alleged that his dismissal contravened any judicially conceived notion of public policy.”

Thibodeau, 260 Conn. at 699 (internal citations and alterations omitted).

       Connecticut courts have allowed plaintiffs to state claims of common law wrongful

discharge in violation of public policy where plaintiffs point to explicit statutory language giving

                                                 17
            Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 18 of 36




rise to the public policy at issue. See, e.g., Faulkner, 240 Conn. at 585–86 (1997) (“[C]laims

brought pursuant to the public policy imitation on the at-will employment doctrine can be

predicated on the violation of public policy expressed in [state and] federal statute[s][.]”);

Parsons, 243 Conn. at 77–80 (allowing a wrongful discharge claim where “plaintiff sought to

establish, by reference to several state statutes concerning workplace safety, that Connecticut has

a general public policy requiring each employer to provide its employees with a reasonably safe

workplace”); Antinerella v. Rioux, 229 Conn. 479, 493 (1994) (permitting a wrongful discharge

claim where it “genuinely involve[d] the mandates of public policy derived directly from state

statutes”), overruled on other grounds by Miller v. Egan, 265 Conn. 301 (2003).

           Ms. Turner argues that her suspension violated public policy protecting whistleblowers as

expressed in Connecticut General Statutes § 31-51m, 7 the First Amendment to the United States



7
    The relevant provisions of Connecticut General Statutes § 31-51m state the following:

                    (b) No employer shall discharge, discipline or otherwise penalize any employee
                    because (1) the employee, or a person acting on behalf of the employee, reports,
                    verbally or in writing, a violation or a suspected violation of any state or federal
                    law or regulation or any municipal ordinance or regulation to a public body, (2)
                    the employee is requested by a public body to participate in an investigation,
                    hearing or inquiry held by that public body, or a court action, or (3) the employee
                    reports a suspected incident of child abuse or neglect pursuant to sections 177a-
                    101a to 17a-101d, inclusive, or 17a-103. No municipal employer shall discharge,
                    discipline or otherwise penalize any employee because the employee, or a person
                    acting on behalf of the employee, reports, verbally or in writing, to a public body
                    concerning the unethical practices, mismanagement or abuse of authority by such
                    employer. The provisions of this subsection shall not be applicable when the
                    employee knows that such report is false.

                    (c) Any employee who is discharged, disciplined or otherwise penalized by his
                    employer in violation of the provisions of subsection (b) may, after exhausting all
                    available administrative remedies, bring a civil action, within ninety days of the
                    date of the final administrative determination or within ninety days of such
                    violation, whichever is later, in the superior court for the judicial district where
                    the violation is alleged to have occurred or where the employer has its principal
                    office, for the reinstatement of his previous job, payment of back wages and
                    reestablishment of employee benefits to which he would have otherwise been
                    entitled if such violation had not occurred. An employee's recovery from any such
                    action shall be limited to such items, provided the court may allow to the
                    prevailing party his costs, together with reasonable attorney's fees to be taxed by

                                                            18
          Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 19 of 36




Constitution, and Article First of the Constitution of the State of Connecticut. Second Am.

Compl. at 8 ¶¶ 32–37; Opp’n at 20–23.

         Defendants argue that Ms. Turner’s claim of constructive discharge is barred because

“Conn. Gen. Stat. § 31-51m and § 31-51q provide . . . exclusive remedies for the public policy

protections expressed in those statutes.” Reply at 8–10 (emphasis omitted). 8

         The Court agrees.

         In Burnham, the Connecticut Supreme Court held that the statutory remedy available in §

31-51m precludes common law wrongful discharge claims based on alleged violations of the

public policy embodied in that statute. See Burnham, 252 Conn. at 158 (Even if a “plaintiff

[could] present evidence that . . . her termination violated the public policy embodied in § 31-

51m,” the plaintiff’s “common-law wrongful discharge claim would be precluded by § 31-

51m(c), which provides a statutory remedy for employer conduct prohibited under § 31-

51m(b).”). Ms. Turner’s Second Amended Complaint alleges that her discharge violated the

public policy expressed by § 31-51m. See Second Am. Compl. at 8 ¶¶ 33–37. That same statute,

however, provides a statutory remedy in § 31-51m(c), and, under Burnham, this statutory remedy

precludes a common law wrongful discharge claim brought under the same legal theory.



                  the court. Any employee found to have knowingly made a false report shall be
                  subject to disciplinary action by his employer up to and including dismissal.

Conn. Gen. Stat. § 31-51m(b)-(c).
8
  Defendants also argue that Ms. Turner has failed to plead her second count appropriately, as that constructive
discharge is not an independent cause of action. See Mot. to Dismiss at 18–19; Reply at 8. The Court interprets Ms.
Turner’s count of constructive discharge as a common-law action for wrongful discharge. Cf. Seery v. Yale-New
Haven Hosp., 17 Conn. App. 532, 539–40 (1989) (the Connecticut Supreme Court has recognized “a common law
cause of action in tort for discharge if the former employee can prove a demonstrably improper reason for
dismissal,” including in incidences of alleged “constructive discharge” (internal quotation marks, citation, and
emphasis omitted)). Defendants further dispute that the alleged actions violate an important public policy. See Mot.
to Dismiss at 18–19; Reply at 8–9. Because the Court finds that the statutory remedy available in § 31-51m
precludes the common law wrongful discharge claim, the Court does not address that argument here.


                                                         19
        Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 20 of 36




Burnham, 252 Conn. at 158. Ms. Turner therefore is barred from pursuing a common law

constructive discharge action based on the public policy contained within § 31-51m.

       Ms. Turner’s claim of wrongful discharge for exercising her free speech rights fails for

similar reasons. As demonstrated by the Court’s holding in Burnham regarding the exclusivity of

the statutory remedy in § 31-51m, a plaintiff cannot recover for common law wrongful discharge

where a statutory remedy exists that is equivalent to the plaintiff’s common-law cause of action.

See id. at 163 (“Because plaintiff had a [statutory] remedy . . . for the . . . discharge she had

alleged, she was not ‘otherwise without [a] remedy’ . . . and her common-law cause of action for

wrongful discharge is precluded (quoting Atkins v. Bridgeport Hydraulic Co., 5 Conn. App. 643,

648 (1985))). Ms. Turner’s wrongful discharge count, to the extent that it seeks to preserve her

constitutional free speech rights, is based on the same public policy protected by § 31-51q, and

therefore, precluded by the remedy contained within that statute. See Dighello v. Thurston

Foods, Inc., 307 F. Supp. 3d 5, 29 (D. Conn. 2018) (“[W]hen the wrongful discharge count is

dissimilar from that of an employee's constitutionally protected right of free speech [alleged in a

claim under § 31-51q], the plaintiff should be free to explore these two theories of his claim.”

(internal citation omitted) (emphasis added)); cf. Mirto v. Laidlaw Transit, Inc., No. 334231,

1993 WL 137627, at *3 (Conn. Super. Ct. Apr. 20, 1993) (finding that plaintiff’s common-law

wrongful discharge claim “based upon the provision of safe and adequate transportation to . . .

school children” should not be precluded by plaintiff’s § 31-51q claim “based upon the

preservation of free speech”). Although Ms. Turner alleges different adverse employment actions

in each count—unlawful disciplinary suspension in Count One and unlawful constructive

discharge in Count Two—the theory that the allegedly adverse employment actions violated her




                                                  20
        Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 21 of 36




constitutional free speech rights is the same in both. Ms. Turner therefore has failed to state a

claim for constructive discharge under Connecticut common law.

        Accordingly, Ms. Turner’s constructive discharge claim will be dismissed.

            C. Count Three: Tortious interference with contract

        Under Connecticut law, a successful action for tortious interference with contract requires

satisfaction of three elements: “(1) a business relationship between the plaintiff and another

party; (2) the defendant's intentional interference with the business relationship while knowing of

the relationship; and (3) as a result of the interference, the plaintiff suffers actual loss.” Am.

Diamond Exch., Inc. v. Alpert, 101 Conn. App. 83, 90 (2007) (quoting Hi–Ho Tower, Inc. v.

Com–Tronics, Inc., 255 Conn. 20, 27 (2000)).

        In general, such suits are prohibited between employees of a business. See Kollar v.

Allstate Ins. Co., No. 3:16-CV-01927 (VAB), 2017 WL 3222535, at *10 (D. Conn. July 28,

2017) (collecting cases). Where the plaintiff pleads, however, that another employee “did not act

legitimately within [their] scope of duty [and] used corporate power improperly for personal

gain[,]” a claim for tortious interference may be brought against the agent individually. Wood &

Bricks, LLC v. TD Dev., LLC, No. 3:16-CV-123 (MPS), 2018 WL 6605623, at *2 (D. Conn.

Dec. 17, 2018) (quoting Metcoff v. Lebovics, 123 Conn. App. 512, 520–21 (2010)); see also

Malik v. Carrier Corp., 202 F.3d 97, 109 (2d Cir. 2000) (“[A]n agent acting legitimately within

the scope of his authority cannot be held liable for interfering with or inducing his principal to

breach a contract between his principal and a third party, because to hold him liable would be, in

effect, to hold the corporation liable in tort for breaching its own contract. An agent, however,

can be held liable for such interference or inducement if he did not act legitimately within his




                                                  21
        Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 22 of 36




scope of duty but used the corporate power improperly for personal gain.” (internal citation

omitted)).

       Ms. Turner argues that Mr. Smith can be held individually liable for tortious interference

with her contract with the Lottery, as he was acting outside the scope of his duties with the

Lottery when he improperly suspended her. Opp’n at 14–16.

       Defendants argue that Ms. Turner’s claim of tortious interference should be dismissed

because, even if Mr. Smith is not named in his official capacity, he is an “agent” of the Lottery,

and Ms. Turner failed to plead that an employment contract exists between herself in the Lottery;

that she incurred actual loss; that Mr. Smith was acting outside his corporate duties; or that he

suspended Ms. Turner for personal gain. Mot. to Dismiss at 2, 9 n.4; Reply at 5–6.

       The Court agrees.

       Ms. Turner has alleged that a business relationship—namely, an employment

relationship—existed between herself and the Lottery; that Mr. Smith was aware of that business

relationship; and that she incurred “actual loss”, including to her reputation, due to Mr. Smith’s

interference. Second Am. Compl. 11–12 ¶¶ 36–45. Ms. Turner also alleges that Mr. Smith

committed the alleged acts outside the scope of his employment where he allegedly suspended

her improperly for exercising protected speech rights. See id.; Opp’n at 15–16.

       These allegations, however, are conclusory. See Iqbal, 556 U.S. at 678 (“Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice.”); Twombly, 550 U.S. at 555 (“While a complaint attacked by a Rule 12(b)(6) motion to

dismiss does not need detailed factual allegations . . . a plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” (internal citations



                                                  22
        Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 23 of 36




omitted)). Ms. Turner alleges in her Second Amended Complaint that no reason was provided for

her allegedly unlawful suspension, and that Mr. Smith stated under oath that he “did not tell the

board” of the Lottery the reasons for which Ms. Turner was suspended. Id. ¶ 19. But these

allegations do not indicate how Mr. Smith acted to achieve personal gain. The retention of a law

firm to conduct an investigation “for the purpose of broadly disseminating the inaccurate

message that Ms. Turner lacked credibility”, see Second Am. Compl. 10 ¶ 42, as well as other

allegations of ways in which Mr. Smith “had a hand in each act of retaliation”, see Opp’n at 15,

similarly do not demonstrate how the allegedly improper actions were “solely for his own

benefit” and that “benefit to the corporation played no role therein.” See Malik, 202 F.3d at 110

(citing Espinosa v. Connecticut Coll., No. 522872, 1994 WL 320222, at *5 (Conn. Super. Ct.

June 27, 1994)). Ms. Turner has not specifically pled that Mr. Smith acted to achieve “financial

gain” or acted out of “personal animus.” Bennett v. Beiersdorf, Inc., 889 F. Supp. 46, 52 (D.

Conn. 1995) (citing Murray v. Bridgeport Hosp., 40 Conn. Supp. 56, 61 (Conn. Super. Ct.

1984)). As a result, her conclusory allegations are not sufficient to bring this claim against Mr.

Smith, who is an agent of the Connecticut Lottery Corporation, absent clearer factual allegations

to the contrary.

       Accordingly, Defendants’ motion to dismiss will be granted as to the third count.

           D. Count Four: Negligent Infliction of Emotional Distress (“NIED”)

       To state a claim of negligent infliction of distress, a plaintiff must plead that “(1) the

defendant's conduct created an unreasonable risk of causing the plaintiff emotional distress; (2)

the plaintiff's distress was foreseeable; (3) the emotional distress was severe enough that it might

result in illness or bodily harm; and (4) the defendant's conduct was the cause of the plaintiff's

distress.” Hall v. Bergman, 296 Conn. 169, 182 n.8 (2010) (quoting Carrol v. Allstate Ins. Co.,



                                                 23
          Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 24 of 36




262 Conn. 433, 444 (2003)); accord Tyus v. Newton, No. 3:13-cv-1486 (SRU), 2015 WL

1471643, at *13 (D. Conn. Mar. 31, 2015) (quoting Carrol, 262 Conn. at 444).

         In the employment context, however, claims of negligent infliction of emotional distress

are more limited, and “arise[] only where [they are] based upon unreasonable conduct of the

defendant in the termination process.” Parsons, 243 Conn. at 88 (quoting Morris v. Hartford

Courant Co., 200 Conn. 676, 681–82 & n. 4 (1986)). And, if the alleged termination is premised

on constructive discharge, rather than actual termination, a plaintiff may not bring a claim for

negligent infliction of emotional distress as a matter of law. 9 See Sawka v. ADP, Inc., No. 3:13-

CV-754 (AWT), 2014 WL 3845238, at *6 (D. Conn. Aug. 5, 2014) (as a matter of law,

“[plaintiff] may not bring a claim for negligent infliction of emotional distress premised on his

constructive discharge”); Gonzalez v. Lecoq Cuisine Corp., No. FBTCV136037490S, 2014 WL

2854124, at *13 (Conn. Super. May 16, 2014) (“Connecticut law has now firmly rejected the

position that constructive discharge may qualify as a termination for the purposes of NIED[.]”

(internal quotation marks omitted)).

         Ms. Turner’s only claim of termination in this case is that of constructive discharge. See

Second Am. Compl. Therefore, her negligent infliction of emotional distress claim fails as a

matter of law.

         Accordingly, Defendants’ motion to dismiss will be granted as to the fourth count.

             E. Count Five: Intentional Infliction of Emotional Distress (“IIED”)




9
  Ms. Turner cites several cases to support her contention that constructive discharge may be a basis for a claim of
negligent infliction of emotional distress, see Opp’n at 23–24, including Walsh v. Long ex rel. St. Francis Care, No.
CV-XX-XXXXXXX-S, 2002 WL 31875302 (Conn. Super. Ct., Nov. 26, 2002), Perodeau v. Hartford, 259 Conn. 729
(2002), Pecoraro v. New Haven Register, 344 F. Supp. 2d 840, 846 (D. Conn., 2004), and Michaud v. Farmington
Community Insurance Agency, No. CV-XX-XXXXXXX-S, 2002 WL 31415478 (Conn. Super. Ct., Sept. 25, 2002), but
all of those cases predate Sawka and Gonzalez.

                                                         24
        Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 25 of 36




        Under Connecticut law, four elements must be established to prevail under a claim

for intentional infliction of emotional distress: “(1) that the actor intended to inflict emotional

distress or that he knew or should have known that emotional distress was the likely result of his

conduct; (2) that the conduct was extreme and outrageous; (3) that the defendant's conduct was

the cause of the plaintiff's distress; and (4) that the emotional distress sustained by the plaintiff

was severe.” Appleton v. Bd. of Educ. of Town of Stonington, 254 Conn. 205, 210 (2000)

(citation omitted).

        There is a “high threshold” for extreme and outrageous conduct in Connecticut law.

Perez-Dickson v. City of Bridgeport, 304 Conn. 483, 527 (2012); see also Stein v. Allen, No.

FSTCV176033418S, 2018 WL 4038364, at *3 (Conn. Super. Ct. Aug. 2, 2018) (noting that the

trial court has a “gatekeeper function” in IIED claims). The Connecticut Supreme Court has held

that conduct will only be considered extreme and outrageous under state law if it “exceeds all

bounds usually tolerated by decent society.” Appleton, 254 Conn. at 210–11 (internal quotation

marks and citation omitted). And, it is the defendant’s “conduct, not the motive behind the

conduct[,]” which courts must evaluate in making this determination. See Armstead v. Stop &

Shop Cos., Inc., No. 3:01-cv-1489, 2003 WL 1343245, at *5 (D. Conn. Mar. 17, 2003) (citation

omitted). “Even conduct which is unlawful may not be labeled ‘extreme and outrageous' unless it

has a natural tendency to have an extraordinarily negative effect upon the emotional well-being

of any person who is exposed or subject to it.” Hamilton v. Town of Hamden, No. 3:08-cv-164

(PCD), 2008 WL 4999301, at *10 (D. Conn. Nov. 19, 2008) (internal quotation marks and

citation omitted).




                                                  25
        Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 26 of 36




       Defendants argue that, even if Mr. Smith’s conduct is found to be improper under federal

or state law, Plaintiff’s allegations about Mr. Smith’s conduct are insufficiently extreme and

outrageous to survive a motion to dismiss. Mot. to Dismiss at 20–22.

       The Court agrees.

       Ms. Turner has alleged that Defendants improperly suspended her for whistleblowing

conduct and for a time period exceeding state regulatory limits; failed to provide a reason as to

why she was suspended; staged a “humiliating spectacle” at which she was required to turn in

her key in front of other employees; retained a law firm to conduct an investigation “for the

purpose of broadly disseminating the inaccurate message that Ms. Turner lacked credibility”; and

provided her suspension letter to the Hartford Courant for publication. See Second Am. Compl.

¶¶ 14–32; id. 10 ¶ 42. These allegations indicate conduct that is potentially unlawful or

influenced by an improper motive, but not “extreme” or “outrageous” as defined under state law.

See Appleton, 254 Conn. at 211 (upholding summary judgment for defendants on IIED claim

where the defendant allegedly “made condescending comments to [the plaintiff] in front of [her]

fellow colleagues questioning [her] vision and ability to read”, “telephoned the plaintiff's

daughter, representing that the plaintiff had been acting differently and should take a few days

off from work”, “telephoned the police, who came to the school and escorted the plaintiff out of

the building to her car”, “subjected [plaintiff] to two psychiatric examinations at the request of

the board[;] [and] was forced to take a suspension and a leave of absence and, ultimately, forced

to resign.” (internal quotation marks omitted)); see also Craig v. Yale Univ. Sch. of Med., 838 F.

Supp. 2d 4, 10 (D. Conn. 2011) (“Generally, personnel actions . . . that fall[ ] within the

reasonably expected vicissitudes of employment, . . . even if unlawful, are usually not deemed

extreme and outrageous conduct.” (internal quotation marks and citation omitted)); Parsons, 243



                                                 26
        Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 27 of 36




Conn. at 88–89 (“The mere act of firing an employee, even if wrongfully motivated, does not

transgress the bounds of socially tolerable behavior.” (internal quotation omitted)).

       Accordingly, Defendants’ motion to dismiss will be granted as to the fifth count.

           F. Count Six: Defamation

       “To establish a prima facie case of defamation, the plaintiff must demonstrate that: (1)

the defendant published a defamatory statement; (2) the defamatory statement identified the

plaintiff to a third person; (3) the defamatory statement was published to a third person; and (4)

the plaintiff's reputation suffered injury as a result of the statement.” Cweklinsky v. Mobil Chem.

Co., 267 Conn. 210, 217 (2004) (citing QSP, Inc. v. Aetna Cas. & Surety Co., 256 Conn. 343,

356 (2001)).

       Ms. Turner argues that Defendants defamed her when they provided Mr. Smith’s

suspension letter from July 19, 2019 to the Hartford Courant. Id. 16–17 ¶¶ 36–47. Ms. Turner

argues that the statement in the letter that she was “placed on administrative leave . . . pursuant to

Conn. Agencies Regs. § 5-240-5a(f)” led to a defamatory inference that Ms. Turner was so

dangerous that she needed to be barred from the Lottery building. Opp’n at 28.

       Defendants argue that Plaintiff’s defamation claim should be dismissed because the

alleged letter contains only true information, and, regardless of whether Ms. Turner was

appropriately suspended under Connecticut Agencies Regulations § 5-240-5a(f), she concedes in

her Second Amended Complaint that she was suspended under this regulation. Mot. to Dismiss

at 24–27. Defendants further argue that any publication of the statement was protected by

immunity as a response to a Freedom of Information Act (“FOIA”) request and/or an intra-

corporation communication privilege under state law. Id.

       The Court disagrees.



                                                 27
        Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 28 of 36




       Ms. Turner’s allegations are based not on a contention that the statement in the letter was

expressly false, but rather on an alleged defamatory implication. A true statement cannot be

defamatory, but, in some circumstances, “even a technically true statement can be so constructed

as to carry a false and defamatory meaning by implication[,]” for example, “by omitting . . . key

facts.” Martin v. Hearst Corp., 777 F.3d 546, 552 (2d Cir. 2015) (citing Strada v. Conn.

Newspapers, Inc., 193 Conn. 313, 322–23 (1984); Robert D. Sack, Sack on Defamation § 3:8

(4th ed. 2010)). The letter omits the reason for the suspension, which, incidentally, is required

under the regulation itself. See Conn. Agencies Regs § 5-240-5a(f) (“Following a decision to

place the employee on such leave, the appointing authority shall provide written notice to the

employee stating the reasons for the leave . . . .”). Without this information, a reader could

reasonably draw an inference that Ms. Turner’s “presence at work could be harmful to the

public, [or to] the welfare, health or safety of . . . state employees or state property[,]” Conn.

Agencies Regs § 5-240-5a(f)—i.e., that she was dangerous. Although a reader may not know the

regulation cited in the letter, a reader could look it up, as the regulations are available publicly,

and understand its implication. Ms. Turner therefore has alleged this first prong of a claim for

defamation.

       Defendants’ defenses of immunity and privilege also fail. Taking the allegations in the

light most favorable to Ms. Turner, it is not clear whether the letter was released to the Hartford

Courant as a result of a FOIA request. Ms. Turner alternatively alleges either that Matt Stone,

General Counsel of the Lottery, provided the letter to the Hartford Courant at the direction of Mr.

Smith, or that it was published through a FOIA request. Second Am. Compl. 16 ¶¶ 37–39. The

factual issue of how the letter was released to the Hartford Courant cannot be resolved at this

stage of the proceedings, and therefore the Court need not address the parties’ disagreement as to



                                                  28
        Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 29 of 36




whether any immunity exists for publication under the FOIA request. The Court further need not

address whether the publication of the letter to Ms. Turner constituted defamation, as this

allegation is pled as an alternative to a primary publication to the Hartford Courant. Id. ¶ 39.

       Accordingly, Defendant’s motion to dismiss count six will be denied.

           G. Count Seven: 42 U.S.C. § 1983

                1. Violation of a Constitutional Right

       To establish a claim under § 1983, Plaintiff must “allege the violation of a

right secured by the Constitution and laws of the United States[] and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988) (citation omitted); Mikolinski v. Town of Naugatuck, No. 3:98-cv-1094 (PCD),

2000 WL 630923, at *1 (D. Conn. Mar. 30, 2000) (“To state a claim under § 1983, plaintiffs

must sue a person, who acts under state law, to deprive them of their civil rights.”). “[A]

complaint must contain specific allegations of fact which indicate a deprivation of constitutional

rights; allegations which are nothing more than broad, simple, and conclusory statements are

insufficient . . . .” Alfaro Motors, Inc. v. Ward., 814 F.2d 883, 887 (2d Cir. 1987).

       Defendants argue that Plaintiff has failed to state a claim under § 1983, as there “are no

factual allegations in Count Seven” that specifically allege deprivation of a federal constitutional

right. Mot. to Dismiss at 28. Defendant overlooks, however, that this count incorporates the

allegations contained within Ms. Turner’s claim of wrongful discipline in violation of the First

Amendment under Connecticut General Statutes § 31-51q. See Second Am. Compl. at 17; see

also Trusz v. UBS Realty Inv'rs, LLC, 319 Conn. 175, 212–215 (2015) (§ 31-51q protects an

employee's whistleblower speech when it is “on a matter of public concern and implicates an

employer's ‘official dishonesty . . . other serious wrongdoing, or threats to health and safety.’”



                                                 29
         Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 30 of 36




(quoting Garcetti v. Ceballos, 547 U.S. 410, 435 (2006) (Souter, J., dissenting)) (alteration in

original)).

        To the extent that the Lottery is a state actor, which Defendant has not challenged here,

Ms. Turner’s claim of violation of her First Amendment rights under § 1983 is analogous to her

§ 31-51q claim. See Cotto v. United Techs. Corp., 48 Conn. App. 618, 629 (1998) (“In deciding

whether the allegations of the plaintiff's complaint [under § 31–51q] state a cause of action for

the deprivation of a constitutionally protected right, it is instructive to review federal and state

cases arising under 42 U.S.C. § 1983 because § 31–51q is analogous.”); accord Bracey v. Bd. of

Educ. of City of Bridgeport, 368 F.3d 108, 116 (2d Cir. 2004) (citing the same); cf. Ting v. Univ.

of Bridgeport, No. 3:11-cv-20 (CFD), 2011 WL 2222309, at *2 (D. Conn. June 7, 2011)

(“In Bracey, the defendant was a state government defendant and, therefore, in addition to

liability under section 31–51q for First Amendment retaliation, the Second Circuit noted that the

defendant could also have been liable on the same basis pursuant to 42 U.S.C. § 1983. Here, the

University of Bridgeport is a private entity (not a government defendant) and, thus, is not a state

actor subject to liability under § 1983.”). Ms. Turner therefore has alleged violation of her First

Amendment rights to support a claim under 42 U.S.C. § 1983.

                2. Liability as to Defendant Smith

        With respect to Count Seven, Defendants further argue that any claims against Mr. Smith

in his individual or official capacity should be dismissed. Mot. to Dismiss at 8–12. Ms. Turner

clarifies in her memorandum in opposition to the motion to dismiss that her claims are brought

only against Mr. Smith in his individual capacity, so the Court need only address that argument

here. Opp’n at 13. Specifically, the Court will address whether Mr. Smith is entitled to qualified




                                                  30
        Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 31 of 36




immunity for Ms. Turner’s claim against him in his individual capacity under 42 U.S.C. § 1983

for violation of her First Amendment rights.

       “The doctrine of qualified immunity shields officials from civil liability so long as their

conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (internal

quotations and citations omitted). A right is clearly established if, “at the time of the challenged

conduct . . . every ‘reasonable official would have understood that what he is doing violates that

right.’” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (quoting Anderson v. Creighton, 483 U.S.

635, 640 (1987)). There is no requirement that a case have been decided which is directly on

point, “but existing precedent must have placed the statutory or constitutional question beyond

debate.” Id.

       In addition, qualified immunity protects state actors when it was "objectively reasonable

for the state actor to believe that his conduct did not violate a clearly established

right. Manganiello v. City of N. Y., 612 F.3d 149, 165 (2d Cir. 2010). “If a reasonable officer

might not have known for certain that the conduct was unlawful—then the officer is immune

from liability.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1867 (2017). Qualified immunity does not

apply if, on an objective basis, it is obvious that no reasonably competent officer would have

taken the actions of the alleged violation. Malley v. Briggs, 475 U.S. 335, 341 (1986). “Because

the focus is on whether the officer had fair notice that her conduct was unlawful, reasonableness

is judged against the backdrop of the law at the time of the conduct.” Kisela v. Hughes, 138 S.

Ct. 1148, 1152 (2018) (quoting Brosseau v. Haugen, 543 U.S. 194, 198 (2004) (per curiam)).

       In considering qualified immunity on a motion to dismiss, the court draws all reasonable

inferences in favor of the plaintiff both from the facts alleged in the complaint that support the



                                                  31
        Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 32 of 36




plaintiff’s claim and those that would defeat the qualified immunity defense. Hyman v. Abrams,

630 F. App’x 40, 42 (2d Cir. 2015).

        Defendants contend that Ms. Turner has failed to allege sufficient personal involvement

by Mr. Smith in the alleged constitutional violation, and that he is entitled to qualified immunity

for allegedly taking adverse action against Ms. Turner because of her alleged report to the FBI

about alleged potential misconduct by Mr. Farricker. Mot. to Dismiss at 10–12; Reply at 1–2.

        The Court disagrees.

        In 2019, when Mr. Smith allegedly took retaliatory action against Ms. Turner because of

her alleged report to the FBI, and as a result of the Supreme Court’s decision in Garcetti v.

Ceballos, 547 U.S. 410, 421 (2006), “all reasonable officials were put on notice that a public

employee's speech on a matter of public concern would be protected so long as the speech was

made as a citizen and not pursuant to the employee's official duties.” Brown v. Off. of State

Comptroller, 211 F. Supp. 3d 455, 473 (D. Conn. 2016),

        Following Garcetti, the Second Circuit held that “the inquiry into whether a public

employee is speaking pursuant to her official duties is not susceptible to a bright[-]line rule[.]”

Ross v. Breslin, 693 F.3d 300, 306 (2d Cir. 2012). Rather, in Ross, the Second Circuit held that

the inquiry into whether an employee is speaking “pursuant to [their] official duties”, is “a

practical one[,]” involving a fact-intensive inquiry into, inter alia, “the nature of the plaintiff's

job responsibilities, the nature of the speech, and the relationship between the two.” Id. at 305–

06 (citations omitted). The fact-intensive nature of this inquiry, however, does not preclude the

right from being clearly established.

                The fact that Garcetti's “official duties” standard is difficult to apply
                does not prevent the underlying right from being clearly established.
                The difficulty in applying Garcetti relates to the factual inquiry
                regarding what types of speech will be found to be “pursuant to

                                                   32
          Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 33 of 36




                  official responsibilities.” [. . .] That difficulty is not present at the
                  motion to dismiss stage, where [the court] must take as true the
                  allegations that [the plaintiff] was not speaking pursuant to her
                  official duties.

Brown, 211 F. Supp. 3d at 474 (internal citations omitted). Ms. Turner plausibly has alleged that

the report to the FBI “was in no way a routine or ordinary aspect of her duties as an employee of

the Lottery[,]” and therefore outside of her official duties. Second Am. Compl. 17 ¶ 33. She

further has alleged specific personal involvement of Mr. Smith in causing the alleged

constitutional violation, most evidently because he allegedly made the decision to suspend Ms.

Turner and wrote the suspension letter. See id. ¶¶ 13–28. Therefore, at least at this stage of the

proceedings, the Court finds that Ms. Turner has alleged sufficient facts to preclude a finding of

qualified immunity as to Mr. Smith.

         Accordingly, Defendants’ motion to dismiss Plaintiff’s claims under § 1983 brought

individually against Mr. Smith will be denied.

              H. Statutory Immunity under Connecticut General Statutes § 1-125

         As a final matter, the Court addresses whether Mr. Smith is entitled to individual

immunity under Connecticut General Statutes § 1-125 for remaining state law claims in Counts

One through Six. 10

         Connecticut General Statutes § 1-125 provides that:

                  [D]irectors, officers and employees of . . . the Connecticut Lottery
                  Corporation . . . shall not be liable personally . . . or be subject to
                  any personal liability or accountability by reason of the issuance
                  thereof, nor shall any director or employee of the agency . . . be
                  personally liable for damage or injury, not wanton, reckless,
                  wil[l]ful or malicious, caused in the performance of his or her duties

10
  As the Court has already dismissed Ms. Turner’s common law claim of constructive discharge (Count Two),
tortious interference with contract (Count Three), negligent infliction of emotional distress (Count Four), and
intentional infliction of emotional distress (Count Five) for failure to state a claim, as well as Ms. Turner’s claim
under § 31-51q of the Connecticut General Statutes against Mr. Smith individually (Count One), the Court only
addresses this argument in regard to Ms. Turner’s common law claim of)defamation (Count Six).

                                                           33
           Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 34 of 36




                and within the scope of his or her employment or appointment as
                such director, officer or employee. . . .

Conn. Gen. Stat. § 1-125.

       No Connecticut court has definitively determined the meaning of “wanton, reckless,

willful or malicious” as used in § 1-125. In the common law context, however, the Connecticut

Supreme Court has stated that:

                In order to establish that the defendants' conduct was wanton,
                reckless, wi[l]lful, intentional and malicious, the plaintiff must
                prove, on the part of the defendants, the existence of a state of
                consciousness with reference to the consequences of one's acts . . . .
                [Such conduct] is more than negligence, more than gross negligence
                . . . . [I]n order to infer it, there must be something more than a failure
                to exercise a reasonable degree of watchfulness to avoid danger to
                others or to take reasonable precautions to avoid injury to them . . .
                . It is such conduct as indicates a reckless disregard of the just rights
                or safety of others or of the consequences of the action . . . . [In sum,
                such] conduct tends to take on the aspect of highly unreasonable
                conduct, involving an extreme departure from ordinary care, in a
                situation where a high degree of danger is apparent . . . .

Shay v. Rossi, 253 Conn. 134, 181 (2000) (alteration in original), overruled on other grounds

by Miller v. Egan, 265 Conn. 301 (2003) (quoting Dubay v. Irish, 207 Conn. 518, 532–33

(1988)).

       Defendants argue that Mr. Smith is entitled to statutory immunity on all state law counts,

as Ms. Turner’s Second Amended Complaint fails to demonstrate that Mr. Smith’s conduct was

wanton, reckless, willful or malicious under this common law definition, and that “there are no

allegations that Mr. Smith had a self-serving motive beyond the ambit of the employment

context, nor that he misused his authority.” Mot. to Dismiss at 13 (internal quotation marks and

citations omitted). Ms. Turner responds that she has pled sufficient facts to infer wanton,

reckless, willful, and malicious conduct, including, inter alia, that Mr. Smith “engag[ed] in a

sustained campaign to ruin her reputation and career by spreading lies about her . . . because . . .

                                                    34
         Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 35 of 36




she once tried to keep the Lottery safe from corruption.” Opp’n at 10 (citing Second Am. Compl.

¶¶ 15, 19, 20). She further cites a need for discovery to demonstrate further the motivation

behind Mr. Smith’s conduct. Id.

         Ms. Turner has made multiple allegations about conduct that plausibly could infer an

improper motive or an extreme departure from ordinary care, including that Mr. Smith

improperly suspended her for whistleblowing conduct; staged a “humiliating spectacle” at which

she was required to turn in her key in front of other employees; and authorized retention of a law

firm to conduct an investigation “for the purpose of broadly disseminating the inaccurate

message that Ms. Turner lacked credibility.” See Second Am. Compl. ¶¶ 14–32; id. 10 ¶ 42.

These allegations, taken together, are sufficient to survive a motion to dismiss, even if each

allegation individually may not infer wanton, reckless, willful, or malicious intent, and Ms.

Turner is entitled to discovery to further inquire as to what Mr. Smith’s motive may have been.

         Accordingly, Defendants’ motion to dismiss remaining state law claims as to Mr. Smith

individually will be denied.

   IV.      CONCLUSION

         For the foregoing reasons, Defendants’ motion to dismiss Ms. Turner’s claim under § 31-

51q of the Connecticut General Statutes is DENIED as to the Lottery but GRANTED as to Mr.

Smith individually (Count One). Defendants’ motion to dismiss further is DENIED as to Ms.

Turner’s claims of defamation (Count Six) and violation of First Amendment rights under 42

U.S.C. § 1983 (Count Seven) for all Defendants.

         Defendants’ motion to dismiss Ms. Turner’s common law claims of constructive

discharge (Count Two), tortious interference with contract (Count Three), negligent infliction of




                                                35
        Case 3:20-cv-01045-VAB Document 61 Filed 09/10/21 Page 36 of 36




emotional distress (Count Four), and intentional infliction of emotional distress (Count Five) is

GRANTED as to all Defendants.

       All dismissed claims are dismissed without prejudice.

       SO ORDERED at Bridgeport, Connecticut, this 10th day of September, 2021.

                                                               /s/ Victor A. Bolden
                                                             Victor A. Bolden
                                                             United States District Judge




                                                36
